Citation Nr: 9913688	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-26 812 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

2.  Entitlement to an increased evaluation for residuals of a 
brain concussion with balance problems and dizziness, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the right distal tibia, with one-inch shortening, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and November 1993 rating 
determinations of the Oakland Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a November 1993 rating determination, the RO granted 
service connection for lumbosacral strain and assigned a 10 
percent disability evaluation effective November 23, 1992. 

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to this issue.  Therefore, the 
propriety of each lumbosacral strain rating during the time 
period from November 23, 1992, through the point in time when 
a final resolution has been reached, is currently before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. 
West, 12 Vet. App. 119 (1999).

On VA examination in November 1992, the veteran reported that 
he was currently unemployed.  This report could be viewed as 
raising a claim for total rating for compensation based on 
individual unemployability.  That issue has not been 
adjudicated by the RO.  Where the veteran raises a claim that 
has not yet been adjudicated, the proper course is to refer 
that issue to the RO.  Bruce v. West, 11 Vet. App. 405 
(1998).  This issue is, accordingly, referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  VA audiological evaluations have shown the veteran to 
have no worse than level I hearing in his left ear and he is 
not deaf in his nonservice-connected right ear.

2.  The residuals of a cerebral concussion are productive of 
subjective complaints of dizziness and loss of balance, 
recognized as symptomatic of brain trauma.

3.  Malunion of the tibia with marked knee or ankle 
disability; extension of the leg limited to 20 degrees; or 
flexion of the leg limited to 15 degrees has not been 
demonstrated.  

4.  Moderate limitation of motion of the lumbar spine or 
lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in 
standing positron has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 4.87, and 
Diagnostic Code 6100 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a brain concussion, with balance problems 
and dizziness, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 
(1998).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the distal right tibia with 
one-inch shortening have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 5275 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.14, 4.40, 4.59, 4.71a, Codes 5292, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).


I.  Left Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed.  Reg. 44117-44122 November 
18, 1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

A review of the record demonstrates that service connection 
for left ear hearing loss was granted in a June 1974 rating 
determination, with a noncompensable evaluation being 
assigned at that time.  

In August 1992, the veteran requested an increased evaluation 
for his left ear hearing loss.  

In November 1992, the veteran was afforded a VA audiological 
evaluation.  At the time of the examination, the veteran 
reported that the hearing on his left side had significantly 
decreased.  The veteran indicated that his right ear hearing 
was normal.  A VA audiological examination performed at that 
time revealed readings of 15, 10, 15, and 10 decibels in the 
right ear, and 15, 25, 40, and 60 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hertz, for an average of 13 in 
the right ear and 35 in the left ear.  Speech recognition was 
100 percent in both the left and right ear.  This equates to 
level I hearing in the left ear.  The veteran was not found 
to be deaf in his right ear.  

At the time of a December 1997 VA audiological examination, 
an audiological evaluation revealed decibel level readings of 
15, 10, 15, and 15, in the right ear, and 15, 15, 35, and 45, 
in the left ear, at 1000, 2000, 3000, and 4000 Hertz, for an 
average of 14 decibels in the right ear and 28 decibels in 
the left ear.  Speech recognition testing was 98 percent in 
the right ear and 94 percent in the left ear.  This equates 
to level I hearing in the left ear.  The veteran was not 
shown to be deaf in his right ear.

The veteran was diagnosed as having normal hearing through 
4000 Hertz in the right ear with a mild hearing loss at 6000 
to 8000 Hertz, and normal hearing through 2000 Hertz with 
mild to severe conductive loss at 3000 Hertz and above in the 
left ear.  


Analysis

The average pure tone threshold readings along with the 
speech recognition testing scores demonstrate that he had no 
worse than level I hearing in the left ear at the time of 
July 1993 and December 1997 VA audiological evaluations, with 
the most recent evaluation revealing hearing loss equating to 
level I in the left ear.  As the veteran has level I hearing 
loss, an increased evaluation is not in order.

The Court has recognized in Lendenmann v. Principi, 3 
Vet.App. 345 (1992), that "[D]isability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Here, such mechanical 
application establishes that a noncompensable rating is 
warranted under Diagnostic Code 6100.  The veteran's 
statements that his left ear hearing loss bothers him and has 
caused him difficulties in all aspects of his life are 
credible, but does not establish that the criteria for a 
higher rating are met.


II.  Residuals of a Brain Concussion with Balance Problems 
and Dizziness

Diagnostic Code 8045 provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, and 
facial nerve paralysis, following trauma to the brain, will 
be rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints such as 
headaches, dizziness, and insomnia, recognized as symptomatic 
of brain trauma, will be rated as 10 percent and no more 
under Diagnostic Code 9304 (dementia associated with brain 
trauma).  This 10 percent rating cannot be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124, Code 8045 and § 4.132, Code 9304 
(1998).

A review of the record demonstrates that the veteran was 
injured in an automobile accident in August 1971.  He 
sustained cerebral contusions and a skull fracture.  In a 
June 1974 rating determination, the RO granted service 
connection for a cerebral concussion and assigned a 
noncompensable disability evaluation.  

At the time of a November 1992 VA ear, nose, and throat 
examination, the veteran reported having had complaints of 
tinnitus, hearing loss, and dizziness since his August 1971 
automobile accident.  The veteran indicated that his 
dizziness had become worse and that while he had no 
particular problem with his balance, he did have an 
abnormality to his gait.  A limited neurological examination 
revealed normal cerebellar testing.  The veteran's tandem 
gait was absolutely perfect and there was no trace of 
abnormality noted.  The veteran did not require elevation of 
his arms to provide adequate balance for a very rapid tandem 
gait.  

At the time of a December 1992 VA neurological examination, 
the veteran was found to be appropriately dressed and 
mannered.  He was able to name the Presidents since Kennedy 
and remembered 3/3 objects after five minutes.  The veteran's 
head and neck moved freely.  The optic fundi were within 
normal limits.  The visual fields were full to confrontation.  
The pupils were round and equal and reacted well to light and 
convergence.  Extraocular movements were full without 
nystagmus.  There was no facial dysthesia and the muscles of 
the jaw, face, palate, and tongue moved symmetrically.  
Speech was well articulated.  The upper limbs were of good 
equal strength proximally and distally.  There was no sensory 
impairment.  The biceps, triceps, and brachioradialis 
reflexes were 1+ and equal.  Rapidly alternating movements of 
the finger and nose test were performed well.  

In a February 1993 rating determination, the RO assigned a 10 
percent disability evaluation for residuals of a cerebral 
concussion with balance problems.  

In a statement dated in December 1993 and received in 
February 1994, the veteran asserted that his disequilibrium 
had cost him potential employment; because when he walked in 
and out of an interview he exhibited an abnormal gait, and 
looked like an individual who was on drugs or alcohol.  

At the time of a September 1995 VA examination, the veteran 
reported that he had had difficulty concentrating since the 
time of his accident and that he had balance problems.  He 
denied vertigo but stated that when he woke up in the morning 
it took him awhile to "get centered."  The veteran had no 
history of a seizure disorder.

Physical examination revealed a 2 x 3 centimeter area of 
scarring as manifested by hyperpigmentation in the left 
frontal region.  There was no palpable depression of the 
skull.  The fundi were benign and the tympanic membranes were 
clear.  The veteran was able to ambulate without evidence of 
an antalgic gait, without use of a cane, and without evidence 
of instability.  He was alert and oriented times three.  
Cranial nerves II through XII were intact.  The veteran had 
appropriate affect.  He could remember three out of three 
objects after five minutes.  He also could remember serial 
presidents through Clinton going backwards.  He showed good 
judgment and indicated that he would place a stamped 
addressed envelope in a mailbox if he found one.  There was 
no evidence of tremor.  Strength was 5/5 in the upper and 
lower extremities proximally and distally.  X-rays of the 
skull showed no fracture or other abnormality.  

At the time of an August 1998 VA examination, the veteran 
reported that he had bouts of dizziness because of the 
concussion.  He noted that the dizziness occurred quite 
frequently after the accident but that it presently occurred 
no more than one or two times per year.  He indicated that 
the world would whirl, sometimes intently, when these 
occurred.  He noted that he had never lost consciousness with 
this and that he had no neurological symptoms.  He reported 
that he sometimes became nauseous but that the symptoms were 
momentary and resolved without failure.  

Neurological examination revealed that cranial nerves II-XII 
were intact.  There was no nystagmus during the Barany 
maneuver.  Motor strength was grade 5 in all groups.  Sensory 
testing was intact.  Reflexes were 2+ and symmetrical with 
downgoing toes.  Gait was unremarkable.  Finger-nose-finger 
and heel-to-shin testing were also unremarkable.  

It was the examiner's assessment that the veteran had a 
history of concussion with intermittent dizziness, which 
could certainly be due to the concussion.  Post-traumatic 
vertigo was also a recognized entity.  However, the veteran's 
symptoms were found to be "extremely minimal", as the 
veteran noted only one to two brief episodes per year.  The 
examiner also reported that he had not picked up any 
cognitive abnormalities as a result of the concussion.  It 
was the examiner's opinion that the veteran's symptoms were 
more likely than not due to the accident although they were 
minimal.  

The veteran is presently in receipt of a 10 percent rating 
for post-traumatic headaches as a residual of cranial trauma.  
To date, there has been no definitive diagnosis, either by 
way of a VA or private doctor, of multi-infarct dementia 
associated with the head injury that the veteran sustained 
during service which would allow for a higher rating.  
Although treatment and examination records show that the 
veteran has complained of experiencing dizziness and balance 
problems, these symptoms are contemplated by the 10 percent 
rating that is currently in effect.  Moreover, the August 
1998 VA examiner specifically found that the veteran's 
symptoms were extremely minimal at the present time as he 
noted only one to two brief episodes of dizziness per year. 


III.  Lumbosacral Strain and Residuals of a Right Tibia 
Fracture


In August 1992, the veteran requested an increased evaluation 
for the residuals of the fractured right tibia with one inch 
shortening.

In November 1992, the veteran was afforded a VA orthopedic 
examination.  The veteran noted that he had been in an 
automobile accident in 1971, which resulted in a fracture of 
his distal tibia and fibula.  He indicated that because of 
this injury, he was thrown off balance and that this left him 
with one inch shortening of his right leg and resultant back 
problems.  He noted that this had been compounded by a 
motorcycle accident in 1990 where he was thrown off a 
motorcycle and fractured his right ankle.  

Physical examination revealed two scars along the right 
distal extremity, which totaled 8.5 inches in length.  The 
midsection of the scar was slightly darkened in appearance 
and wider than the rest of the scar.  Range of motion of the 
ankle was full with dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees, with no crepitus.  Inversion 
extraversion appeared normal.  Some of the hardware on the 
medial side was palpable.  Examination of the knee revealed 
no deformity and full range of motion with extension to 0 and 
flexion to 140 degrees.  There was no crepitus and only 
slight laxity in the Drawer maneuver.  Examination of the 
back revealed no palpable muscle spasms.  The veteran had 
full range of motion, with forward flexion to 85 degrees, 
backward extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 35 degrees.  Measurement from the 
perineum to the heel was 34 inches on the left and 33 inches 
on the right.  X-rays of the back and right knee were normal.  
Diagnoses of a fracture of the distal fibula and tibia, with 
replacement of plates; fracture of the right ankle; one inch 
shortening of the right lower extremity; and complaints of 
pain in the right knee and low back, secondary to the lower 
right leg injury, were rendered.  

In December 1992, the veteran was afforded a VA neurological 
examination.  At the time of the examination, the veteran 
again reported the motor vehicle accidents that he had been 
involved in and how he had had low back pain since the first 
accident.  

Physical examination revealed very slight atrophy of the 
right calf, which measured 36 centimeters in circumference as 
compared to 37 centimeters on the left.  Knee and ankle jerks 
were 2+ equal and plantar reflexes flexor.  There was no 
sensory impairment and heel to knee testing and tandem gait 
were well performed.  

In a July 1993 VA opinion report, a VA physician concluded 
that that the veteran's back pain was secondary to his 
shortening of the right lower extremity.

In September 1995, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having continued problems with his service-connected 
right lower extremity.  He also noted having localized low 
back pain which was of mild to moderate intensity and was 
variable.  The veteran indicated that he experienced this 
several times per month for several days at a time usually 
after unusual exertion.  He noted that he was able to pursue 
his work as an art student in spite of this problem.  

Physical examination revealed no paralumbar spasm or 
scoliosis.  Straight leg raises were negative to 80 degrees, 
bilaterally.  There was full painless motion of the lumbar 
spine.  Examination of the leg revealed a length discrepancy 
with the right leg being 96 centimeters long and the left leg 
being 98 centimeters long.  There was a 15-centimeter hypo-
pigmented depressed scar consistent with a prior open 
reduction and an internal fixation of the tibiofibula in the 
right lower leg.  The veteran was able to ambulate without 
evidence of an antalgic gait, without use of a cane, and 
without evidence of instability.  Neurological examination 
revealed that the veteran's deep tendon reflexes were 2+ and 
symmetric and that he had strength of 5/5 in the upper and 
lower extremities, proximally and distally.  A diagnosis of 
lumbosacral strain was rendered.  The examiner noted that as 
the veteran had very minimal leg length discrepancy and no 
evidence of an antalgic gait, this could not be attributed to 
his service-connected right tibial and fibular fracture.  

In January 1998, the veteran was afforded an additional VA 
orthopedic examination.  At the time of the examination, the 
veteran reported having intermittent pain in the right tibia.  
He indicated that he had difficulty running because of severe 
pain in the bone at the site of the fracture.  The veteran 
noted that he had pain when he walked more than one mile.  He 
reported occasional pain on stair climbing.  There was no 
history of osteomyelitis.  Stiffness, swelling, instability, 
and bone drainage were also not present.  There was pain in 
the area and the veteran reported taking Naprosyn for the 
pain.  There was also no use of crutches or a cane except for 
a shoe lift.  

Physical examination revealed the right leg to be one inch 
shorter than the left leg.  There was angularity on the bone 
on the right tibia with medial angulation.  Callus formation 
over the right foot was also present.  Tenderness on 
palpation over the bones was also noted .  Muscle 
circumference on the right leg area was lesser than the left 
by about 1.5 centimeters.  The veteran had a scar on the 
right leg that was 17 centimeters on the medical aspect. 

With regard to his low back, the veteran reported having 
acute pain and spasm in the low back one to two times per 
year when he had acute flare-ups.  The veteran related that 
during these episodes he would be "completely laid off" and 
that he could not even stand up or walk.  He noted that he 
had no acute spasm at the time of the examination and that he 
did not know what triggered the acute pain.  He indicated 
that Naprosyn and bed rest gave him some relief.  

Physical examination revealed no focal weakness in the lower 
extremities.  Sensation and reflexes were intact and the 
veteran could walk on his heels and toes.  Back range of 
motion was full in all planes and there was only pain on 
extremes of range of motion.  Back posture was intact.  A 
diagnosis of chronic lumbosacral strain was rendered.  

The examiner noted that during acute flare-ups, the veteran 
would get completely laid off as far as simple functioning 
activities like walking or climbing stairs.  On normal days, 
the back was not a problem.  Range of motion of the back and 
leg were intact.  Fatigue and pain were present in the right 
leg.  The examiner noted that the back strain could be 
secondary to the leg length discrepancy.  

At the time of an August 1998 VA examination, the veteran 
again reported having back pain which he related to his tibia 
problems.  He indicated that these problems left him 
bedridden at times when his back went out, but there were no 
radiating symptoms.  Neurological examination revealed grade 
5 motor strength in all groups.  Sensory testing was intact.  
Reflexes were 2+ and symmetrical with downgoing toes.  Heel-
to-shin testing was unremarkable.  The examiner noted that 
the veteran's back pain did not appear to be radicular.  

Residuals Right Tibia Fracture

For a 20 percent disability evaluation for impairment of the 
tibia and fibula, there must be malunion with moderate knee 
or ankle disability.  For a 30 percent evaluation there must 
be malunion with marked knee or ankle disability.  For a 40 
percent disability evaluation there must be nonunion of the 
tibia or fibula with loose motion requiring the use of a 
brace.  38 C.F.R. § 4.71a, Code 5262 (1998).

Diagnostic Code 5261 provides that a 20 percent rating is 
warranted for limitation of extension of the knee to 15 
degrees, while a 30 percent evaluation is warranted for 
limitation of extension of the knee to 20 degrees, and a 40 
percent rating is warranted for limitation of extension of 
the knee to 30 degrees.  A 50 percent evaluation is warranted 
for limitation of extension of the knee to 45 degrees.  
38 C.F.R. § 4.71a, Code 5261 (1998). 

In accordance with Diagnostic Code 5260, limitation of 
flexion of the knee to 30 degrees warrants a 20 percent 
disability evaluation while limitation of flexion to 15 
degrees warrants a 30 percent  rating.  38 C.F.R. § 4.71a, 
Code 5260 (1998).

For shortening of bones of the lower extremity, a 10 percent 
disability evaluation is assigned where shortening between  
1.25 inches and 2 inches has occurred.  A 20 percent 
disability evaluation is warranted where shortening between  
2 and 2.5 inches has occurred.  38 C.F.R. § 4.71a, Code 5275. 

At the time of his November 1992 VA examination, the veteran 
was found to have full range of motion in his knee and 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
in his ankle.  At the time of his January 1998 VA 
examination, range of motion for the right lower extremity 
was found to be intact.  Moreover, the veteran has not been 
shown to have flexion limited to 15 degrees or extension 
limited to 20 degrees at anytime during the course of the 
appeal.  As such, an increased evaluation is not warranted 
under Diagnostic Codes 5260 and 5261.  An increased 
evaluation has also not been shown under 5262 as marked knee 
or ankle disability has not been shown during the course of 
the appeal.  Furthermore, the veteran has not been shown to 
have more than one inch of shortening of his right leg on any 
occasion.  

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40 & 4.59.  On the January 1998 
examination, the veteran had no swelling, and only a 1.5-
centimeter atrophy.  He experienced exacerbations of pain 
only on running or prolonged walking.  There was no muscle 
weakness in the lower extremities, and the range of motion in 
the lower extremities was described as full.  While the 
veteran's complaints of pain were documented, the lack of any 
weakness, measurable limitation of motion,  or swelling; 
together with the modest level of atrophy; and his apparent 
ability to engage in running and walk approximately one mile 
before experiencing increased pain, do not suggest a level of 
functional impairment that would justify an evaluation in 
excess of the current 20 percent.  

Lumbosacral Strain

A 10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
disability evaluation is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (1998).

A 10 percent disability evaluation is also warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

At the time of his November 1992 VA examination, the veteran 
was found to have full range of motion for the lumbar spine 
with no palpable muscle spasm.  X-rays of the back were found 
to be normal.  At the time of his September 1995 VA 
examination, the veteran indicated that he had only variable 
mild to moderate intensity low back pain.  There was no 
scoliosis present and the veteran had full painless range of 
motion of the lumbar spine.  The veteran was also found to 
have full range of motion of the low back in all planes with 
pain only on extremes of range of motion at the time of his 
January 1998 VA examination.  His back posture was noted to 
be intact at that time and there were no muscle spasms.  
Given the consistent findings of a full range of motion, the 
Board is unable to conclude that the veteran has more than 
slight limitation of motion, such as would be necessary for 
an increased rating under the provisions of Diagnostic Code 
5292. 

The veteran also does not meet most of the criteria necessary 
for an evaluation in excess of 10 percent for lumbosacral 
strain.  None of the VA examinations have documented muscle 
spasm.  Since he has consistently been found to have a full 
range of motion, it cannot be said that he has a unilateral 
loss of lateral spine motion in a standing position.  As 
such, an increased evaluation is not warranted under 
Diagnostic Code 5295.  

On the January 1998 VA examination the veteran did report 
twice yearly episodes when his pain was such that he could 
not stand or walk.  Treatment records do not document such 
episodes.  In any event, these reports must be weighed 
against the report that pain is not a problem at times other 
than during these exacerbations, and the report that the 
veteran experiences pain only on the extremes of motion.  
These latter reports do not suggest functional impairment 
that would warrant an evaluation in excess of 10 percent.  
The reported exacerbations appear to be relatively rare, and 
are punctuated by long periods when there is essentially no 
functional impairment.  38 C.F.R. §§ 4.40, 4.45.  Therefore 
the Board does not find a basis for awarding a schedular 
evaluation in excess of the current 10 percent.


Extra-schedular Rating

The provisions of 38 C.F.R. 3.321(b)(1) provide that in an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability. 38 C.F.R. 3.321(b)(1) (1998).  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The veteran has asserted that his service connected 
disabilities cause an abnormal gait which in turn has caused 
employers to not hire him.  This assertion could be read as 
raising a claim for an extra-schedular evaluation.  The 
veteran has asserted that this symptom is associated with his 
service connected balance problems.  However, on VA 
outpatient treatment in February 1994 the veteran had a 
normal gait.  On the September 1995, VA examination there was 
reportedly no evidence of an antalgic gait.  On the August 
1998, VA examination the symptoms of the brain concussion 
were described as "extremely minimal."  These findings 
belie a conclusion that the veteran's service connected 
disabilities result in marked interference with employment.  
With the possible exception of a several day period of 
hospitalization in March 1998, there have been no recent 
periods of hospitalization for treatment of the service-
connected disabilities.  Thus, it cannot be said that these 
disabilities require frequent periods of hospitalization.  
Therefore the Board concludes that the veteran's disabilities 
do not warrant referral for consideration of an extra-
schedular evaluation.



ORDER

A compensable evaluation for left ear hearing loss is denied.

An evaluation in excess of 10 percent for residuals of a 
brain concussion with balance problems and dizziness is 
denied.

An evaluation in excess of 20 percent for residuals of a 
fracture of the right distal tibia, with one-inch shortening, 
is denied.  

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

